PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/913,767
Filing Date: 6 Mar 2018
Appellant(s): CertainTeed LLC



__________________
James Suggs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that the present inventors have surprisingly found that fluidized bed coating processes can provide an increased degree of coating compared to convention processes, as shown in the comparative examples of the submitted declaration.    This is not compelling.  It is not surprising or unexpected that a fluidized bed coating process provides an improved coating over conventional process.  This is an expected feature of fluidized bed coating processes and is expressly taught by Tadema, which explains that fluidized bed coating processes are able to achieve more uniform distribution of liquids than conventional methods even when the substrate is uneven (1:16-22; 3:21-73).  Thus, the evidence provided by applicant is not sufficient to show that the claimed invention possesses unexpected properties.
Appellant points to the Massara Declaration to demonstrate that fluidized bed coating results in much better coverage than conventional coating methods.  The examiner agrees with this conclusion and finds the evidence in the Massara Declaration fully supports this conclusion.  However, as stated above, it is not unexpected that a fluidized bed will result in much better coverage than conventional coating methods, as recognized by Tadema.  A fluidized bed suspends particles in a gas stream while they are coated so that all sides of a particle, regardless of shape, can be coated during the process.  This is in contrast to conventional coating processes which do not suspend the particles and have the portion of the particle which is supported (e.g., the bottom of a particle resting on a surface during a coating application) blocked from receiving the coating material.
Appellant argues that Shiao is silent regarding the use of a fluidized bed to coat the particles.  The examiner agrees.  However, it is Tadema, not Shiao, which was relied upon for this feature in the current rejection.
Appellant argues that because the coating materials of Tadema are so different from the coating materials of Shiao, there would be no reason to use the fluidized bed of Tadema in the process of Shiao.  This is not compelling.  Both Tadema and Shiao are directed to coating particles with a liquid coating and one of ordinary skill in the art would have understood that the process of coating particles in Tadema could be applied to the roofing granule particles of Shiao with the predictable expectation of success.
Appellant further argues that Tadema does not teach or suggest coating of slurries or suspensions.  This is not compelling.  Tadema teaches that the coating material can be any normally liquid material.  Both slurries and suspensions are liquid materials and a person of ordinary skill in the art would have understood them to fall within the “normally liquid material” of Tadema.  For example, many common coating slurries are thought of as liquids (e.g., paint which is a slurry comprising pigment particles in a liquid carrier).
Appellant argues that Tadema does not teach coating of slurries and that the thicker coatings of Shiao would not work the same as the organic liquid coatings of Tadema.  This is not compelling.  Tadema does not limit its process to thin liquid coatings.  Instead, Tadema broadly teaches that liquid coatings can be applied (a slurry is a type of liquid) (1:65-2:24)and further explains that even liquids having a high viscosity (i.e. thicker liquids) can be applied using the process of Tadema (4:25-31).  Thus, a person or ordinary skill in the art would have expected that slurries could be applied using the process of Tadema with the predictable expectation of success.  Additionally, appellant’s argument that the slurries of the claimed invention are thicker than the liquids in Tadema is unsupported.  There is nothing about a slurry which inherently makes it thicker than another liquid.  For example, a slurry comprises a small amount of ceramic particles in water would not be thicker than a high molecular weight liquid polymer coating liquid.
Appellant also argues that the heating of higher viscosity liquids suggested by Tadema would not work with a slurry.  This is not compelling.  Even if this is true, a person of ordinary skill in the art would still consider a slurry within the scope of a liquid, as discussed above.  Furthermore, it is not clear that the slurry of applicant’s invention is in fact thicker or more viscous than a liquid as disclosed by Tadema.  
Appellant argues that the substrates used in Tadema are much different than the irregular roofing granules of Shiao and that the process of Tadema would not have been expected to work on irregular granules.  This is not compelling.  Tadema that a suitable substrate is an abrasive particle (2:18-24) which are understood in the art to be irregular in shape.  Additionally, Tadema expressly discusses that the particle substrates contemplated in the Tadema process include particles which may be irregular in shape (3:49-54).
Appellant argues that it is the magnitude of the improvement that would have been unexpected.  This is not compelling.  Appellant has not provided any evidence comparing the fluidized bed process of the current invention compared to another fluidized bed process to show that the claimed fluidized bed process shows a magnitude of improvement which is unexpected.  As discussed above, Tadema teaches that fluidized bed coating processes are able to achieve more uniform distribution of liquids than conventional methods even when the substrate is uneven (1:16-22; 3:21-73).  Appellant hasn’t provided anything which shows that the claimed process achieves unexpected results beyond what a person of ordinary skill would have expected from fluidized bed technologies.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT A VETERE/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712   
                                                                                                                                                                                                     /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.